VAUGHN, Judge.
Defendant’s first assignment of error raises the question of whether the evidence warranted the submission of the case to the jury. In essence, he argues that only two conclusions can be drawn from the evidence, and either of those precludes recovery by plaintiff as a matter of law.
He first argues that plaintiffs’ own evidence discloses that plaintiff, while his boat was being overtaken by defendant, failed to maintain his speed and that that failure was negligence per se. Defendant argues, therefore, that plaintiff’s contributory negligence would bar recovery as a matter of law.
Defendant then argues that if the court could conclude that plaintiff’s reduction of speed was excused by the “emergency” created by the party boat’s wake, then the collision by defendant’s boat with plaintiff's precipitated by that change of speed, would also be excusable. Defendant further argues that the operator of the party boat was negligent in creating the dangerous wake and that that negligence created the “emergency.” He concludes, therefore, that if contributory negligence by plaintiff is absent, the negligence of the party boat in creating the “emergency” was the sole proximate cause of the accident.
We are not persuaded by the foregoing arguments and conclude that the evidence presented a case for the jury.
The rules of navigation for harbors, rivers and inland waters require that “every vessel, overtaking any other, shall *337keep out of the way of the overtaken vessel.” 33 U.S.C.S. Sec. 209. The rules also provide that where by these rules, “one of the two vessels is to keep out of the way, the other shall keep her course and speed.” 33 U.S.C.S. Sec. 206. Defendant contends that plaintiff’s admission that he decreased his speed from 15 miles per hour to eight miles per hour (in order to negotiate the wake of the party boat) is a violation of that safety section and is negligence per se. In the first place, defendant’s testimony that he was proceeding behind plaintiff and that the boats were moving at the same speed would seem to negate the conclusion that defendant was overtaking plaintiff’s boat. To have been an overtaking boat it would have to have been proceeding at such speed that, if maintained, it would have passed plaintiff’s boat. If they were moving at the same speed it is obvious defendant would not have passed plaintiff. Secondly, the law is not so absurd that it prohibits the boat ahead from decreasing its speed when a reasonable man should know that the reduction is necessary in order to avoid a danger to navigation.
The record in this case does not support a conclusion that any negligence on the part of the party boat was the proximate cause of this accident so as to give rise to any rule that might relate to an “inevitable” accident or a “sudden emergency.”
While charging the jury on negligence, the judge said:
“ Tn the absence of anything which would give rise to the contrary he has the right to assume and act on the asumption that the other boat driver in this instance will obey the rules of the road, and that the term ‘rules of the road’ is referred to in maritime law just as it is in the operation of motor vehicles.’ ”
When the above excerpt is considered in the context of the entire charge, it is an accurate statement of law as it applies to the evidence in this case.
In summary, the case was properly submitted to the jury. It was for the jury to find the truth under the appropriate instructions that were given by the court as to the applicable law. After careful consideration of all of defendant’s assignments of error, we find no reason, as a matter of law, to disturb the verdict.
*338No error.
Judges Morris and Clark concur.